Eelton, Chief Judge.
1. In the absence of an order of the judge of a superior court having fewer than six terms per year that the court be adjourned for the term five days before the beginning of the next term or earlier, it will be presumed that the court was adjourned by operation of law five days before the beginning of the next term. Shivers v. Shivers, 206 Ga. 552 (57 SE2d 660); Mathis v. Crowley, 146 Ga. 749 (92 SE 213).
2. The June, 1966, term of DeKalb Superior Court began on June 6, 1966, the first Monday in June. The March, 1966, term ended by operation of law no later than May 31, 1966. Ga. L. 1887, p. 58; Ga. L. 1896, p. 47; Ga. L. 1909, p. 97 (Code § 24-3010). As a consequence the court had no jurisdic*571tion from June 1 to June 6, 1966, to perform a function which the law required to be performed in term time, such as granting a nisi on a petition to reconsider the denial of a summary-judgment issued at the March, 1966, term of the court. Code § 24-2622 (Ga. L. 1898, p. 89); Haskens v. State, 114 Ga. 837 (40 SE 997). We find no case holding to the contrary.
Argued October 4, 1966
Decided November 4, 1966.
Gambrell, Harlan, Bussell & Moye, James H. Bratton, Jr., Sidney F. Wheeler, for appellant.
Mitchell, Clarke, Pate & Anderson, Taylor W. Jones, for appellees.
3. It follows that the court had no jurisdiction on June 1, 1966, to issue a nisi on a motion (filed on June 1, 1966) to reconsider its denial of a summary judgment rendered at the March term, and to reconsider its judgment and grant a summary judgment. Since the court had no jurisdiction over the subject matter the judgment granting the summary judgment is reversed.

Judgment reversed.


Frankum and Parnell, JJ., concur.